ORDER

PER CURIAM.
John Quesenberry (“Defendant”) appeals from the judgment entered on a jury verdict convicting him of attempting to manufacture a controlled substance. He received a sentence of seven years based on his status as a persistent offender. In his sole point on appeal, Defendant argues that the trial court erred in overruling his motion for acquittal and challenges the sufficiency of the evidence to support his conviction. He alleges that, as a result of the trial court’s error, his constitutional rights were violated. We have reviewed the briefs of the parties and the record on appeal and find that Defendant’s point is without merit.
A written opinion reciting the facts and restating the law would have no prece-dential value. Therefore, the parties have been furnished with a memorandum which sets forth the facts and reasons for our decision for their information only.
The judgment entered on the jury verdict is affirmed pursuant to Rule 30.25(b).